Title: From Thomas Jefferson to Volney, 17 March 1801
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de



Dear Sir
Washington Mar. 17. 1801.

You left this country in a state of high delirium. the paroxysm was very [tense?], but has been shorter than I expected. it is now compleatly recovered. this has been effected by the better […] conduct of your nation in a considerable degree, and by a development of the artifices & the objects of those who fomented the quarrel between us. our citizens are now generally returned to their antient principles, & there is the best prospect of an entire obliteration of that party spirit of which you were a victim when here. one of the first effects of this restoration of harmony which I hope for is the hearing from you, as nothing now forbids a communication between us. mr Dawson, the [bearer of] this, is I believe, known to you, as having been a member of Congress wh[ile] you were here. he is the near relation of Governor Monroe; and being intimately possessed of every thing relative to the affairs of this cou[ntry] will give you all the details you can desire. they will astonish you. he is a person of entire confidence, and I shall hope to recieve by him [a let]ter from you, informing me of whatever relates to yourself, as being […] interesting to me, & such other matters as you may chuse to communicate. did you ever recieve the residue of the translation to the end of the [20th] chapter inclusive? it was sent through mr Mc.lure. literary news will be now & at all times acceptable. we have nothing to communicate hence [of] that kind. consequently my letters can only convey to you the expressions of my constant esteem & attachment. accept them [&] all the warmth [&] sincerity of my heart.

Th: Jefferson

